Title: From Alexander Hamilton to Oliver Wolcott, Junior, [April 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[April, 1798]
Dr Sir
I thank you for your last letter. The opinion with regard to the conduct of the President is very important.
As to our finances all will be well, if our councils are wise & vigorous; if not, all will go to ruin. I fear there is not among the friends sufficient capaciousness of views for the greatness of the occasion.
I send the inclosed because it required correction.
